UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2014 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In October 2014 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x) Controller's Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,532,279,718 72.8395 36.4197 Non-Voting Shares 46,367,237 2.2041 1.1020 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,532,279,718 72.8395 36.4197 Non-Voting Shares 46,367,237 2.2041 1.1020 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In October 2014 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 14,818,906 0.7044 0.3522 Non-Voting Shares 20,014,660 0.9514 0.4757 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Non-Voting Shares Bradesco S.A. C.T.V.M. Sell 1-Oct 200 33.53 R$ 6,706.00 Non-Voting Shares Sell 1-Oct 100 33.56 R$ 3,356.00 Non-Voting Shares Sell 1-Oct 200 33.57 R$ 6,714.00 Non-Voting Shares Sell 1-Oct 100 33.58 R$ 3,358.00 Non-Voting Shares Sell 1-Oct 100 33.59 R$ 3,359.00 Non-Voting Shares Sell 1-Oct 100 33.60 R$ 3,360.00 Non-Voting Shares Sell 1-Oct 100 33.61 R$ 3,361.00 Non-Voting Shares Sell 1-Oct 100 33.62 R$ 3,362.00 Non-Voting Shares Sell 1-Oct 100 33.64 R$ 3,364.00 Non-Voting Shares Sell 1-Oct 100 33.65 R$ 3,365.00 Non-Voting Shares Sell 1-Oct 100 33.66 R$ 3,366.00 Non-Voting Shares Sell 1-Oct 200 33.67 R$ 6,734.00 Non-Voting Shares Sell 1-Oct 200 33.69 R$ 6,738.00 Non-Voting Shares Sell 1-Oct 100 33.70 R$ 3,370.00 Non-Voting Shares Sell 1-Oct 200 33.72 R$ 6,744.00 Non-Voting Shares Sell 1-Oct 200 33.73 R$ 6,746.00 Non-Voting Shares Sell 1-Oct 200 33.74 R$ 6,748.00 Non-Voting Shares Sell 1-Oct 200 33.76 R$ 6,752.00 Non-Voting Shares Sell 1-Oct 300 33.77 R$ 10,131.00 Non-Voting Shares Sell 1-Oct 100 33.78 R$ 3,378.00 Non-Voting Shares Sell 1-Oct 200 33.80 R$ 6,760.00 Non-Voting Shares Sell 1-Oct 500 33.81 R$ 16,905.00 Non-Voting Shares Sell 1-Oct 300 33.82 R$ 10,146.00 Non-Voting Shares Sell 1-Oct 100 33.83 R$ 3,383.00 Non-Voting Shares Sell 1-Oct 100 33.86 R$ 3,386.00 Non-Voting Shares Sell 1-Oct 100 33.92 R$ 3,392.00 Non-Voting Shares Sell 1-Oct 100 33.94 R$ 3,394.00 Non-Voting Shares Sell 1-Oct 100 34.00 R$ 3,400.00 Non-Voting Shares Sell 1-Oct 100 34.02 R$ 3,402.00 Non-Voting Shares Sell 1-Oct 200 34.03 R$ 6,806.00 Non-Voting Shares Sell 1-Oct 100 34.04 R$ 3,404.00 Non-Voting Shares Sell 1-Oct 100 34.06 R$ 3,406.00 Non-Voting Shares Sell 1-Oct 300 34.07 R$ 10,221.00 Non-Voting Shares Sell 1-Oct 100 34.09 R$ 3,409.00 Non-Voting Shares Sell 1-Oct 200 34.10 R$ 6,820.00 Non-Voting Shares Sell 1-Oct 100 34.12 R$ 3,412.00 Non-Voting Shares Sell 1-Oct 200 34.13 R$ 6,826.00 Non-Voting Shares Sell 1-Oct 100 34.14 R$ 3,414.00 Non-Voting Shares Sell 1-Oct 100 34.15 R$ 3,415.00 Non-Voting Shares Sell 1-Oct 100 34.20 R$ 3,420.00 Non-Voting Shares Sell 1-Oct 100 34.22 R$ 3,422.00 Non-Voting Shares Sell 1-Oct 100 34.24 R$ 3,424.00 Non-Voting Shares Sell 1-Oct 100 34.26 R$ 3,426.00 Non-Voting Shares Sell 1-Oct 200 34.29 R$ 6,858.00 Non-Voting Shares Sell 1-Oct 100 34.30 R$ 3,430.00 Non-Voting Shares Sell 1-Oct 100 34.34 R$ 3,434.00 Non-Voting Shares Sell 1-Oct 100 34.41 R$ 3,441.00 Non-Voting Shares Total R$ 237,168.00 Non-Voting Shares Banco Bradesco S.A. Causa Mortis Transfer 21-Oct 3,006 - R$ - Non-Voting Shares Total R$ - Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 14,818,906 0.7044 0.3522 Non-Voting Shares 20,004,654 0.9509 0.4754 Company: Bradesco Leasing S.A. Arrendamento Mercantil Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0.0000 0.0000 Non-Voting Shares 0 0.0000 0.0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0.0000 0.0000 Non-Voting Shares 0 0.0000 0.0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In October 2014 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors (X) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 287,552 0.0136 0.0068 Non-Voting Shares 1,957,469 0.0930 0.0465 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Common Shares Sell 6-Oct 500 39.12 R$ 19,560.00 Common Shares Sell 6-Oct 500 39.13 R$ 19,565.00 Common Shares Sell 6-Oct 300 39.16 R$ 11,748.00 Common Shares Sell 6-Oct 300 39.19 R$ 11,757.00 Common Shares Sell 6-Oct 300 39.20 R$ 11,760.00 Common Shares Sell 6-Oct 900 39.21 R$ 35,289.00 Common Shares Sell 6-Oct 300 39.22 R$ 11,766.00 Common Shares Sell 6-Oct 400 39.23 R$ 15,692.00 Common Shares Sell 6-Oct 300 39.24 R$ 11,772.00 Common Shares Sell 6-Oct 700 39.26 R$ 27,482.00 Common Shares Sell 6-Oct 400 39.29 R$ 15,716.00 Common Shares Sell 6-Oct 500 39.30 R$ 19,650.00 Common Shares Sell 6-Oct 7,200 39.42 R$ 283,824.00 Common Shares Sell 6-Oct 600 39.43 R$ 23,658.00 Common Shares Sell 6-Oct 100 39.44 R$ 3,944.00 Common Shares Total R$ 523,183.00 Non-Voting Shares Bradesco S.A. C.T.V.M. Sell 30-Oct 8 35.60 R$ 284.80 Non-Voting Shares Sell 30-Oct 2,000 35.50 R$ 71,000.00 Non-Voting Shares Sell 30-Oct 2,000 36.01 R$ 72,020.00 Non-Voting Shares Sell 31-Oct 3,207 36.39 R$ 116,702.73 Non-Voting Shares Sell 30-Oct 3 35.40 R$ 106.20 Non-Voting Shares Sell 30-Oct 4 35.41 R$ 141.64 Non-Voting Shares Sell 30-Oct 2,500 35.38 R$ 88,450.00 Non-Voting Shares Sell 30-Oct 700 35.39 R$ 24,773.00 Non-Voting Shares Sell 6-Oct 34 38.90 R$ 1,322.60 Non-Voting Shares Sell 6-Oct 12,400 39.23 R$ 486,452.00 Non-Voting Shares Sell 31-Oct 1,200 36.80 R$ 44,160.00 Non-Voting Shares Sell 31-Oct 2,007 37.00 R$ 74,259.00 Non-Voting Shares Sell 30-Oct 2,000 35.60 R$ 71,200.00 Non-Voting Shares Sell 30-Oct 1,700 36.00 R$ 61,200.00 Non-Voting Shares Sell 30-Oct 1,300 36.01 R$ 46,813.00 Non-Voting Shares Sell 13-Oct 198 39.39 R$ 7,799.22 Non-Voting Shares Sell 31-Oct 5 36.70 R$ 183.50 Non-Voting Shares Sell 31-Oct 1,400 36.71 R$ 51,394.00 Non-Voting Shares Sell 31-Oct 400 36.72 R$ 14,688.00 Non-Voting Shares Sell 31-Oct 1,733 36.50 R$ 63,254.50 Non-Voting Shares Sell 13-Oct 10 39.21 R$ 392.10 Non-Voting Shares Sell 13-Oct 1,218 39.20 R$ 47,745.60 Non-Voting Shares Sell 30-Oct 4 37.10 R$ 148.40 Non-Voting Shares Sell 30-Oct 900 36.30 R$ 32,670.00 Non-Voting Shares Sell 31-Oct 1,425 36.93 R$ 52,625.25 Non-Voting Shares Sell 14-Oct 500 39.60 R$ 19,800.00 Non-Voting Shares Sell 31-Oct 500 36.50 R$ 18,250.00 Non-Voting Shares Sell 30-Oct 1,000 36.01 R$ 36,010.00 Non-Voting Shares Sell 31-Oct 926 36.49 R$ 33,789.74 Non-Voting Shares Sell 31-Oct 1,000 36.50 R$ 36,500.00 Non-Voting Shares Sell 3-Oct 570 34.85 R$ 19,864.50 Non-Voting Shares Sell 31-Oct 500 36.88 R$ 18,440.00 Non-Voting Shares Sell 30-Oct 4 35.80 R$ 143.20 Non-Voting Shares Sell 30-Oct 900 35.81 R$ 32,229.00 Non-Voting Shares Sell 6-Oct 41 37.98 R$ 1,557.18 Non-Voting Shares Sell 6-Oct 700 38.00 R$ 26,600.00 Non-Voting Shares Sell 31-Oct 74 36.60 R$ 2,708.40 Non-Voting Shares Sell 31-Oct 400 36.61 R$ 14,644.00 Non-Voting Shares Sell 30-Oct 804 35.50 R$ 28,542.00 Non-Voting Shares Total 46,275 R$ 1,718,863.56 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 274,252 0.0130 0.0065 Non-Voting Shares 1,897,228 0.0901 0.0450 Note: New members who belong to the Board of Executive Officers Sheila Zynger - Wife of Mr. Alexandre Rappaport Isabelle Rappaport - Daughter of Mr. Alexandre Rappaport Aaron Rappaport - Son of Mr. Alexandre Rappaport Nancy Yumi Hashimoto Tokuriki - Wife of Mr. Antonio Daissuke Tokuriki Rafael Daiki Tokuriki - Son of Mr. Antonio Daissuke Tokuriki Odete da Matta Sanches - Wife of Mr. Osmar Sanches Biscuola Note: Members who left the Board of Executive Officers Nobuo Yamazaki CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In October 2014 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers (X) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 25,394 0.0012 0.0006 Non-Voting Shares 372,517 0.0177 0.0088 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Non-Voting Shares Bradesco S.A. C.T.V.M. Sell 3-Oct 400 35.12 R$ 14,048.00 Non-Voting Shares Total R$ 14,048.00 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 25,394 0.0012 0.0006 Non-Voting Shares 372,117 0.0176 0.0088 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In October 2014 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers ( ) Audit Committee (x) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 12,378 0.0005 0.0002 Non-Voting Shares 18,332 0.0008 0.0004 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 12,378 0.0005 0.0002 Non-Voting Shares 18,332 0.0008 0.0004 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 10, 2014 BANCO BRADESCO S.A. By: /S/ Luiz Carlos Angelotti Luiz Carlos Angelotti Executive Managing Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
